Exhibit 10.26

AMENDED AND RESTATED EXECUTIVE SEVERANCE AGREEMENT

BETWEEN

BRUCE CRAWFORD

AND

NANOMETRICS INCORPORATED

This Amended and Restated Executive Severance Agreement (the “Severance
Agreement”) is made and entered into this 23rd day of February, 2010 by and
between Bruce Crawford (“Executive”) and Nanometrics Incorporated (the
“Company”), a Delaware corporation.

WHEREAS, the Compensation Committee (the “Compensation Committee”) of the Board
of Directors of the Company (the “Board”) recognizes that the possibility of
Executive’s involuntary termination without Cause (as defined herein) or
resignation for Good Reason (as defined herein), including in connection with a
Change of Control (as defined herein), can result in significant distractions to
the Executive;

WHEREAS, the Compensation Committee considers the continued service of Executive
to be in the best interest of the Company and its stockholders and desires to
assure the continued services of the Executive on behalf of the Company on an
objective and impartial basis and without distraction or conflict of interest,
and to provide the Executive with reasonable compensation and benefit
arrangements upon Executive’s involuntary termination without Cause or
resignation for Good Reason, including in connection with a Change of Control;

WHEREAS, the Executive and the Company previously entered into an Executive
Severance Agreement dated as of July, 2007 (the “Existing Agreement”); and

WHEREAS, the Executive and the Company now desire to amend and restate the
Existing Agreement in its entirety by entering into this Severance Agreement.

NOW, THEREFORE, the parties hereby agree as follows:

1. This Severance Agreement is intended solely to set out the parties’
understanding with respect to the involuntary separation without Cause or the
resignation for Good Reason, including in connection with a Change of Control,
of Executive and is not intended to constitute a contract of employment for any
period of time. Executive understands that he is, and following the execution of
this Severance Agreement, remains an, at-will employee of the Company and may be
terminated at any time with or without cause or notice

2. In the event Executive’s employment with the Company terminates for any
reason, Executive will be entitled to any: (a) unpaid base salary accrued up to
the effective date of termination; (b) pay for accrued but unused vacation;
(c) benefits or compensation as provided under the terms of any employee benefit
and compensation agreements or plans applicable to Executive; (d) unreimbursed
business expenses required to be reimbursed to Executive; and (e)

 

1



--------------------------------------------------------------------------------

rights to indemnification Executive may have under the Company’s Certificate of
Incorporation, Bylaws or separate indemnification agreement, as applicable, and
each as may be amended from time to time. In addition, depending on the reason
for termination, Executive may be entitled to the additional amounts and
benefits specified in Sections 3 or 4 of this Severance Agreement. Upon the
termination of Executive’s employment with the Company for any reason, unless
otherwise requested by the Company’s Board of Directors, Executive will be
deemed to have resigned from the Board (and all other positions held at the
Company and its affiliates, including, without limitation, any boards of any
subsidiaries) voluntarily, without any further required action by Executive, as
of the end of the Executive’s employment and Executive, at the Board’s request,
will execute any documents necessary to reflect his resignation.

3. In the event that Mr. Crawford’s employment with the Company is terminated by
the Company without Cause on or after the date hereof, effective as of the date
of separation from employment and subject to Sections 5 through 9 of this
Severance Agreement, the vesting of each outstanding equity award relating to
shares of the Company’s common stock shall accelerate and become immediately
exercisable as to that number of shares that would have vested had Mr. Crawford
remained an employee of the Company through the twelve-month anniversary of the
date of separation from employment. In addition, in the event that
Mr. Crawford’s employment with the Company is terminated by the Company without
Cause on or after the date hereof, the Company agrees, effective as of the date
of separation from employment and subject to Sections 5 through 9 of this
Severance Agreement, as a separation payment, (i) to pay to Mr. Crawford his
annual salary (as in effect immediately prior to such separation from
employment), but no bonuses, on the Company’s normal paydays for a period of six
(6) months from the date of separation from employment and (ii) to reimburse
Mr. Crawford for his premium payments under the Consolidated Omnibus Budget
Reconciliation Act (“COBRA”) for a period of one (1) year from the date of
separation from employment. If Mr. Crawford’s separation is for Cause, he shall
be due no separation payment or reimbursement of COBRA premium payments and will
not benefit from the equity award acceleration referenced in this Section 3.

4. In the event that Executive’s employment with the Company is terminated by
the Company without Cause or Executive resigns for Good Reason from all of his
employment positions with the Company and its subsidiaries, in each case within
twelve (12) months following a Change of Control, the Company agrees, subject to
Sections 5 through 9 of this Severance Agreement, to provide Executive with the
following as a separation payment, in lieu of any payments and benefits that
might otherwise be due him pursuant to Section 3 of this Severance Agreement:
(i) to pay to Executive his annual base salary (as in effect immediately prior
to such separation from employment) in a one-time lump sum payment; (ii) to pay
to Executive an amount equal to one hundred percent (100%) of the most recent
bonus actually received by Executive, in a one-time lump sum payment; (iii) to
reimburse Executive for his premium payments under COBRA for a period of one
(1) year from the date of his separation from employment; and (iv) one hundred
percent (100%) of the unvested shares subject to Executive’s then outstanding
equity awards will immediately vest and, if applicable, become exercisable (such
equity awards, the “Exercisable Awards”); provided, that, if Executive is unable
to exercise all or a portion of the Exercisable Awards during the applicable
exercise period due to a contractual, legal or regulatory restriction that
prohibits the exercise of the Company’s equity awards, the exercise period of
such Exercisable Award shall be automatically

 

2



--------------------------------------------------------------------------------

extended for an additional ninety (90) days following the termination of such
contractual, legal or regulatory restriction. If Executive’s separation is for
Cause or he relinquishes his positions voluntarily without Good Reason, he shall
be due no separation payment pursuant to this Section 4. Notwithstanding
anything herein to the contrary, the maximum amount that Executive shall be
entitled to receive pursuant to this Section 4(i) and Section 4(ii) shall be two
(2) times Executive’s then-current base salary, calculated on a pre-tax basis.

5. Notwithstanding anything in this Severance Agreement to the contrary,
reimbursement for premiums paid under COBRA pursuant to this Severance Agreement
shall be paid only if Executive validly elects to continue coverage under COBRA
and shall be reimbursed only until the earlier of: (i) the termination date set
forth in Section 3 or 4 of this Severance Agreement, as applicable; (ii) the
date upon which Executive and Executive’s eligible dependents become otherwise
covered under similar plans; and (iii) the date upon which Executive and
Executive’s eligible dependents cease to be eligible for coverage under COBRA.

6. Notwithstanding anything to the contrary in this Severance Agreement, if
Executive is a “specified employee” within the meaning of Section 409A of the
Code (as defined herein) and any final regulations and guidance promulgated
thereunder (“Section 409A”) at the time of Executive’s separation from
employment, then any severance payments payable pursuant to this Severance
Agreement and any other severance payments or separation benefits which may be
considered deferred compensation under Section 409A (together, the “Deferred
Compensation Separation Benefits”) otherwise due to Executive on or within the
six (6) month period following Executive’s separation from employment will
accrue during such six (6) month period and will become payable in a lump sum
payment on the date six (6) months and one (1) day following the date of
Executive’s separation from employment. All subsequent payments, if any, will be
payable in accordance with the payment schedule applicable to each payment or
benefit. Notwithstanding anything herein to the contrary, if Executive dies
following his termination but prior to the six month anniversary of his date of
termination, then any payments delayed in accordance with this paragraph will be
payable in a lump sum as soon as administratively practicable after the date of
Executive’s death and all other Deferred Compensation Separation Benefits will
be payable in accordance with the payment schedule applicable to each payment or
benefit. It is the intent of this Severance Agreement to comply with the
requirements of Section 409A so that none of the severance payments and benefits
to be provided hereunder will be subject to the additional tax imposed under
Section 409A, and any ambiguities herein will be interpreted to so comply.

To the extent that the severance payments under the Existing Agreement
constitute deferred compensation under Section 409A, the change in payment form
from installments to lump sum after a Change of Control set forth in Section 4
shall be effective only to the extent that the change in payment form does not
subject the severance payments to additional tax imposed under Section 409A. To
the extent that the severance payments under the Existing Agreement constitute
deferred compensation under Section 409A and it is necessary to do so in order
not to subject the severance payments to additional tax imposed under
Section 409A, it is intended that the Company shall and the Company hereby
agrees to use its best efforts to terminate and pay out on or within twelve
(12) months following a Change of Control that constitutes a change of control
event as defined in Treasury Regulations §1.409A-3(i)(5)(v) (or any successor
thereto) (“409A Change of Control”) in accordance with Treasury Regulations

 

3



--------------------------------------------------------------------------------

§1.409A-3(j)(4)(ix) (or any successor thereto) all arrangements which constitute
separation pay plans as described in Treasury Regulations §1 .409A-1(c)(2)(i)(D)
(or any successor thereto) to facilitate the payment of the lump sum provided in
Section 4 without subjecting the amount to additional tax imposed under
Section 409A and payment in such lump sum shall be limited to situations
constituting a 409A Change of Control.

7. The severance payments and benefits provided herein shall be conditioned on
the following:

(a) The receipt of any severance or other benefits pursuant to this Severance
Agreement will be conditioned upon (i) Executive signing and not revoking a
release of claims in a form acceptable to the Company; (ii) Executive’s promptly
resigning from all positions with the Company as requested; and (iii) Executive
continuing to comply with the terms of any Confidential Information Agreement by
which he is then bound. No severance or other benefits will be paid or provided
until the release agreement becomes effective.

The requirement for a release in this Section 7(a) shall be construed in
accordance with Section 409A, and Executive shall not have the ability to
determine the timing of any payments under this Severance Agreement that are
subject to Section 409A (“409A Payments”) by virtue of the time the Executive
executes and delivers the release. To the extent that Executive is required to
execute and deliver a release to receive a 409A Payment and this Severance
Agreement provides for such 409A Payment to be provided prior to the 60th day
following the Executive’s “separation from service” pursuant to Section 409A
(“Separation from Service”), such 409A Payment will be provided upon the 60th
day following Executive’s Separation from Service provided the release has been
executed, delivered and effective prior to such time. To the extent that
Executive is required to execute and deliver a release to receive a 409A Payment
and this Severance Agreement provides for such 409A Payment to be provided in
accordance with Section 6, such 409A Payment will be provided as set forth in
Section 6 provided the release has been executed, delivered and effective prior
to such time. If a release is required for a 409A Payment and such release is
not executed, delivered and effective by the date six (6) months after the
Executive’s Separation from Service if such 409A Payment is subject to the
limitations set forth in Section 6 or the 60th day following Executive’s
Separation from Service if such 409A Payment is not subject to the limitations
set forth in Section 6, such 409A Payment shall not be provided to the Executive
to the extent that providing such 409A Payment would cause such 409A Payment to
fail to comply with Section 409A. To the extent that any payments or benefits
under this Severance Agreement are intended to be exempt from Section 409A as a
short-term deferral pursuant to Treasury Regulations §1.409A-1(b)(4) (or any
successor thereto) or otherwise and require Executive to provide a release to
obtain such payments or benefits, any release required for such payment or
benefit must be provided no later than March 11th of the calendar year following
the calendar year of the Executive’s Separation from Service.

(b) During the period of Executive’s employment with the Company and the
Continuance Period (as defined herein), Executive will not knowingly and
materially disparage, criticize, or otherwise make any derogatory statements
regarding the Company or any officer, director or agent of the Company.
Notwithstanding the foregoing, nothing contained in this Severance Agreement
will be deemed to restrict Executive, the Company or any of the Company’s
current or former officers and/or directors from providing information to any

 

4



--------------------------------------------------------------------------------

governmental or regulatory agency (or in any way limit the content of any such
information) to the extent they are requested or required to provide such
information pursuant to applicable law or regulation.

(c) Executive acknowledges that the nature of the Company’s business is such
that if Executive were to become employed by, or substantially involved in, the
business of a competitor of the Company during the twelve (12) months following
the termination of Executive’s employment with the Company, it would be very
difficult for Executive not to rely on or use the Company’s trade secrets and
confidential information. Thus, to avoid the inevitable disclosure of the
Company’s trade secrets and confidential information, Executive agrees and
acknowledges that Executive’s right to receive the separation payments set forth
in Sections 3 or 4 of this Severance Agreement (to the extent Executive is
otherwise entitled to such payments) shall be conditioned upon Executive not
directly or indirectly engaging in (whether as an employee, consultant, agent,
proprietor, principal, partner, stockholder, corporate officer, director or
otherwise), nor having any ownership interested in or participating in the
financing, operation, management or control of, any person, firm, corporation or
business that competes with Company or is a customer of the Company; provided,
however, that nothing contained in this Section 7(c) shall be construed to
prohibit Executive from purchasing and owning (directly or indirectly) up to two
percent (2%) of the capital stock or other securities of any competitor
corporation or other or other entity whose stock or securities are traded on any
national or regional securities exchange or the national over-the-counter market
and such ownership shall be excluded from the prohibition set forth in this
Section 7(c). Upon any breach of this Section 7(c), all severance payments
pursuant to this Severance Agreement shall immediately cease.

(d) Until the date one (1) year after the termination of Executive’s employment
with the Company for any reason, Executive agrees and acknowledges that
Executive’s right to receive the separation payments set forth in Sections 3 or
4 of this Severance Agreement (to the extent Executive is otherwise entitled to
such payments) shall be conditioned upon Executive not either directly or
indirectly soliciting, inducing, attempting to hire, recruiting, encouraging,
taking away, hiring any employee of the Company or causing an employee to leave
his or her employment either for Executive or for any other entity or person.

8. All payments made pursuant to this Severance Agreement will be subject to
standard deductions and the withholding of applicable taxes.

9. In the event that the severance and other benefits provided for in this
Severance Agreement or otherwise payable to Executive (i) constitute “parachute
payments” within the meaning of Section 280G of the Code and (ii) but for this
Section 9, would be subject to the excise tax imposed by Section 4999 of the
Code, then Executive’s separation payments under this Severance Agreement will
be either:

(a) delivered in full; or

(b) delivered as to such lesser extent which would result in no portion of such
severance benefits being subject to excise tax under Section 4999 of the Code;

 

5



--------------------------------------------------------------------------------

whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the excise tax imposed by Section 4999 of the
Code, results in the receipt by Executive on an after-tax basis, of the greatest
amount of severance benefits, notwithstanding that all or some portion of such
severance benefits may be taxable under Section 4999 of the Code. Unless the
Company and Executive otherwise agree in writing, any determination required
under this Section will be made in writing by the independent public accountants
who are primarily used by the Company (the “Accountants”), whose determination
will be conclusive and binding upon Executive and the Company for all purposes.
For purposes of making the calculations required by this Section, the
Accountants may make reasonable assumptions and approximations concerning
applicable taxes and may rely on reasonable, good faith interpretations
concerning the application of Sections 280G and 4999 of the Code. The Company
and Executive will furnish to the Accountants such information and documents as
the Accountants may reasonably request in order to make a determination under
this Section. The Company will bear all costs the Accountants may reasonably
incur in connection with any calculations contemplated by this Section 9.

10. The following capitalized terms shall the meanings set forth herein:

(a) Cause. For purposes of this Severance Agreement, “Cause” means
(i) Executive’s willful misconduct; (ii) Executive’s unjustifiable neglect of
his duties (as determined in the good faith judgment of the Board);
(iii) Executive’s acting in any manner that has a direct, substantial and
adverse effect on the Company or its reputation; (iv) Executive’s repeated
material failure or repeated refusal to comply with written policies, standards
and regulations established by the Company from time to time which failure, if
curable, is not cured to the reasonable satisfaction of the Board during the
thirty (30 ) day period following written notice of such failure from the
Company; (v) any tortious act, unlawful act or malfeasance which causes or
reasonably could cause (for example, if it became publicly known) material harm
to the Company’s standing, condition or reputation; (vi) any material breach by
Executive of the provisions of any confidential information agreement with the
Company or other material improper disclosure of the Company’s confidential or
proprietary information; (vii) Executive’s theft, dishonesty, or falsification
of any Company records; (viii) Executive being found liable in any Securities
and Exchange Commission or other civil or criminal securities law action or
entering any cease and desist order with respect to such action (regardless of
whether or not Executive admits or denies liability); or (ix) Executive
(A) obstructing or impeding, (B) endeavoring to influence, obstruct or impede,
or (C) failing to materially cooperate with, any investigation authorized by the
Board or any governmental or self-regulatory entity (an “Investigation”).
However, Executive’s failure to waive attorney-client privilege relating to
communications with Executive’s own attorney in connection with an Investigation
will not constitute “Cause.”

(b) Change of Control. For purposes of this Severance Agreement, “Change of
Control” means the occurrence of any of the following:

(i) Any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended) becomes the “beneficial owner” (as
defined in Rule 13d-3 under said Act), directly or indirectly, of securities of
the Company representing 50% or more of the total voting power represented by,
or 50% or more of the fair value of, the Company’s then outstanding voting
securities; or

 

6



--------------------------------------------------------------------------------

(ii) Any action or event occurring within a two-year period, as a result of
which less than a majority of the directors are Incumbent Directors. “Incumbent
Directors” will mean directors who either (A) are directors of the Company as of
the date hereof, or (B) are elected, or nominated for election, to the Board
with the affirmative votes of a majority of the Incumbent Directors at the time
of such election or nomination (but will not include an individual whose
election or nomination is in connection with an actual or threatened proxy
contest relating to the election of directors to the Company); or

(iii) The consummation of a merger or consolidation of the Company with any
other corporation, other than a merger or consolidation which would result in
the voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving or resulting entity, including any
parent holding company) at least fifty percent (50%) of the total voting power
represented by the voting securities of the Company or such surviving or
resulting entity outstanding immediately after such merger or consolidation; or

(iv) The consummation of the sale, lease or other disposition by the Company of
all or substantially all the Company’s assets.

(c) Code. For purposes of this Severance Agreement, “Code” means the Internal
Revenue Code of 1986, as amended.

(d) Continuance Period. For purposes of this Severance Agreement, “Continuance
Period” will mean the period of time beginning on the date of the termination of
Executive’s employment and ending on the date on which Executive is no longer
entitled to receive severance payments under this Severance Agreement.

(e) Good Reason. For purposes of this Severance Agreement, “Good Reason” means
the occurrence of one or more of the following events without his written
consent: (i) a material reduction of Executive’s base salary in any one year;
(ii) the relocation of Executive to a facility that is more than fifty
(50) miles from his current location; (iii) the failure of the Company to obtain
assumption of this Severance Agreement by any successor; and (iv) the willful
breach by the Company of any material element of the then-current employment
agreement or a material provision of this Severance Agreement

11. This Severance Agreement will be binding upon and inure to the benefit of
(a) the heirs, executors and legal representatives of Executive upon Executive’s
death, and (b) any successor of the Company. Any such successor of the Company
will be deemed substituted for the Company under the terms of this Severance
Agreement for all purposes. For this purpose, “successor” means any person,
firm, corporation or other business entity which at any time, whether by
purchase, merger or otherwise, directly or indirectly acquires all or
substantially all of the assets or business of the Company. None of the rights
of Executive to receive any form of compensation payable pursuant to this
Severance Agreement may be assigned or transferred except by will or the laws of
descent and distribution. Any other attempted assignment, transfer, conveyance
or other disposition of Executive’s right to compensation or other benefits will
be null and void.

 

7



--------------------------------------------------------------------------------

12. This Severance Agreement constitutes the entire agreement between the
parties pertaining to the separation of Executive from employment with the
Company and its subsidiaries, is intended to apply to the exclusion of all other
remedies in the event of such separation and supersedes all prior or
contemporaneous agreements whether written or oral, including, without
limitation, the Existing Agreement. The Company and Executive agree to work
together in good faith to consider amendments to this Severance Agreement and to
take such reasonable actions which are necessary, appropriate or desirable to
avoid imposition of any additional tax or income recognition under Section 409A
prior to actual payment to Executive. No waiver, alteration, or modification of
any of the provisions of this Severance Agreement will be binding unless in
writing and signed by duly authorized representatives of the parties hereto.

13. In the event that any provision hereof becomes or is declared by a court of
competent jurisdiction to be illegal, unenforceable or void, this Severance
Agreement will continue in full force and effect without said provision.

14. This Severance Agreement shall be governed by and construed in accordance
with the laws of the State of California (with the exception of its conflict of
laws provisions).

15. Arbitration.

(a) General. In consideration of Executive’s service to the Company, its’
promise to arbitrate all employment related disputes and Executive’s receipt of
the compensation, pay raises and other benefits paid to Executive by the
Company, at present and in the future, Executive agrees that any and all
controversies, claims, or disputes with anyone (including the Company and any
employee, officer, director, stockholder or benefit plan of the Company in their
capacity as such or otherwise) arising out of, relating to, or resulting from
Executive’s service to the Company, including any breach of this Agreement,
shall be subject to binding arbitration under the Arbitration Rules set forth in
California Code of Civil Procedure Section 1280 through 1294.2, including
Section 1283.05 (the “Rules”) and pursuant to California laws. Disputes which
Executive agrees to arbitrate, and thereby agrees to waive any right to a trial
by jury, include any statutory claims under state or federal law, including, but
not limited to, claims under Title VII of the Civil Rights Act of 1964, the
Americans with Disabilities Act of 1990, the Age Discrimination in Employment
Act of 1967, the Older Workers Benefit Protection Act, the California Fair
Employment and Housing Act, the California Labor Code, claims of harassment,
discrimination or wrongful termination and any statutory claims. Executive
further understands that this Agreement to arbitrate also applies to any
disputes that the Company may have with Executive.

(b) Procedure. Executive agrees that any arbitration will be administered by
Judicial Arbitration & Mediation Services, Inc. (“JAMS”) and that a neutral
arbitrator will be selected in a manner consistent with its Employment
Arbitration Rules & Procedures (the “JAMS Rules”). The arbitration proceedings
will allow for discovery according to the rules set forth in the JAMS Rules or
California Code of Civil Procedure. Executive agrees that the arbitrator will
have the power to decide any motions brought by any party to the arbitration,

 

8



--------------------------------------------------------------------------------

including motions for summary judgment and/or adjudication and motions to
dismiss and demurrers, prior to any arbitration hearing. Executive agrees that
the arbitrator will issue a written decision on the merits. Executive also
agrees that the arbitrator will have the power to award any remedies, including
attorneys’ fees and costs, available under applicable law. Executive and the
Company agree that the Company will pay for any administrative or hearing fees
charged by the arbitrator or JAMS except that Executive will pay any filing fees
associated with any arbitration that Executive initiates, but only so much of
the filing fees agrees that the arbitrator will administer and conduct any
arbitration in a manner consistent with the Rules and that to the extent that
the JAMS Rules conflict with the Rules, the Rules will take precedence. The
Company and Executive agree that the arbitration proceedings will take place in
San Jose, California.

(c) Remedy. Except as provided by the Rules, arbitration shall be the sole,
exclusive and final remedy for any dispute between Executive and the Company.
Accordingly, except as provided for by the Rules, neither Executive nor the
Company will be permitted to pursue court action regarding claims that are
subject to arbitration. Notwithstanding, the arbitrator will not have the
authority to disregard or refuse to enforce any lawful Company policy, and the
arbitrator shall not order or require the Company to adopt a policy not
otherwise required by law which the Company has not adopted.

(d) Availability of Injunctive Relief. In addition to the right under the Rules
to petition the court for provisional relief, Executive agrees that any party
may also petition the court for injunctive relief where either party alleges or
claims a violation of this Agreement or the Confidential Information Agreement
or any other agreement regarding trade secrets, confidential information,
nonsolicitation or Labor Code §2870. In the event either party seeks injunctive
relief, the prevailing party shall be entitled to recover reasonable costs and
attorneys fees.

(e) Administrative Relief. Executive understands that this Agreement does not
prohibit Executive from pursuing an administrative claim with a local, state or
federal administrative body such as the Department of Fair Employment and
Housing, the Equal Employment Opportunity Commission or the workers’
compensation board. This Agreement does, however, preclude Executive from
pursuing court action regarding any such claim.

16. Executive acknowledges and agrees that Executive is executing this Severance
Agreement voluntarily and without any duress or undue influence by the Company
or anyone else. Executive further acknowledges and agrees that he has carefully
read this Severance Agreement and that he has asked any questions needed for him
to understand the terms, consequences and binding effect of this Severance
Agreement and fully understand it, including that he is waiving his right to a
jury trial. Finally, Executive agrees that he has been provided an opportunity
to seek the advice of an attorney of his choice before signing this Severance
Agreement.

17. This Severance Agreement may be executed in counterparts, and each
counterpart will have the same force and effect as an original and will
constitute an effective, binding agreement on the part of each of the
undersigned.

 

9



--------------------------------------------------------------------------------

18. All notices, requests, demands and other communications called for hereunder
will be in writing and will be deemed given (a) on the date of delivery if
delivered personally, (b) one (1) day after being sent overnight by a well
established commercial overnight service, or (c) four (4) days after being
mailed by registered or certified mail, return receipt requested, prepaid and
addressed to the parties or their successors at the following addresses, or at
such other addresses as the parties may later designate in writing:

If to the Company:

Attn: Chairman of the Compensation Committee

c/o Corporate Secretary

Nanometrics Incorporated

1550 Buckeye Drive

Milpitas, CA 95035

If to Executive:

at the last residential address known by the Company.

[Remainder of Page Intentionally Left Blank]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amended and Restated
Executive Severance Agreement as of the date first above written.

 

NANOMETRICS INCORPORATED By:  

/s/ Timothy J. Stultz

  Timothy J. Stultz, Ph.D.   Chief Executive Officer

 

AGREED TO AND ACCEPTED:

/s/ Bruce Crawford

Bruce Crawford